Citation Nr: 1309571	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  

In January 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for left and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1983 rating decision denied the Veteran's claim for entitlement to service connection for left ear hearing loss, and was confirmed in a July 1983 rating decision following the receipt of service treatment records.

2.  Evidence received since the July 1983 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for left ear hearing loss. 


CONCLUSION OF LAW

Evidence received since the July 1983 rating decision that denied a claim for entitlement to service connection for left ear hearing loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Here, the Veteran's petition to reopen the previously disallowed claim for service connection has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the Veteran's petition to reopen.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for entitlement to service connection for left ear hearing loss was denied by a rating decision dated in March 1983.  Shortly thereafter, the Veteran's service treatment records were made available, and the RO confirmed the March 1983 denial of service connection in a July 1983 decision.  No appeal was taken within one year of notice of that determination.  As such, it became final.  38 U.S.C.A. § 7105.  In a claim received in May 2009, the Veteran requested that his claim for entitlement to service connection for hearing loss be reopened.  

The evidence of record at the time of the previous final denial in July 1983 included the appellant's service treatment records, service personnel records, Air National Guard records, and the report of a November 1982 VA examination.  

The Veteran's service treatment records are negative for any complaints of, or treatment for, hearing loss.  Significantly, he denied any history of ear trouble or hearing loss at the time of his January 1970 Report of Medical History at separation, and his corresponding Report of Medical Examination at separation indicated that his ears and hearing were within normal limits.  

The Veteran's DD Form 214 reflects that he served as a security policeman in the U.S. Air Force.  Additional service personnel records reflect that he served as a security guard and security sentry on several Air Force bases, to include service in Vietnam from April 1967 to April 1968.  

A VA Form 21-526 (Veteran's Application for Compensation or Pension) received in February 1982 reflects that the Veteran reported that he suffered from hearing loss as a result of in-service acoustic trauma from airplanes and bombs while performing his security duties.  

The report of the November 1982 VA examination indicated that the Veteran's right ear hearing was characterized by normal sensitivity through 8000 Hertz, and that his left ear hearing was characterized by normal sensitivity through 2000 Hertz, with a mild-to-moderate neurosensory loss from 3000 to 8000 Hertz.  With respect to both ears, the Veteran exhibited excellent speech discrimination in quiet.  

The evidence added to the record subsequent to the last final denial in July 1983 includes various statements from the Veteran in support of his claim, to include a  July 2009 Hearing Loss and/or Tinnitus Questionnaire; the report of a September 2009 VA audiological examination; selected VA treatment records; and the transcript of the Veteran's January 2011 Board videoconference hearing.  

In the Veteran's May 2009 VA Form 21-526, he indicated that his current hearing loss had its onset in 1968.  In a May 2009 statement, the Veteran indicated that he was exposed to extreme acoustic trauma while working as a security policeman on the Pleiku Air Base in Vietnam during the Tet Offensive, during which time he was subjected to the noise of incoming enemy rocket, mortar, and small arms fire.  As the Tet Offensive was launched in January 1968, this indeed coincides with the period that the Veteran was stationed in Vietnam.  On a July 2009 Hearing Loss and/or Tinnitus Questionnaire, the Veteran elaborated that he walked along an active flight line in his capacity as a security policeman.  Furthermore, he indicated that he was employed as a hardware salesman following his separation from service.  

The report of the September 2009 VA audiological examination diagnosed the Veteran as having normal-to-moderately-severe sensorineural hearing loss in the right and left ears.  However, the examiner opined that the Veteran's hearing loss was not due to or a result of in-service noise exposure on the basis that his hearing was within normal limits of the time of his discharge from service in 1970.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is sufficiently new and material to reopen the claim.  The Veteran's claim was previously denied because of a lack of evidence demonstrating incurrence of high frequency hearing loss in service, and no evidence of continuity of symptoms and treatment.  Subsequent to the July 1983 denial, the Veteran provided more specific information about his in-service acoustic trauma, to include his duties as a security policeman and his presence during the Tet Offensive.  The credibility of such assertions is to be presumed, and the RO has conceded that the Veteran was exposed to noise during service as a result of being exposed to gunfire, bombs, as well as noise from planes and helicopters in his capacity as a security policemen in Vietnam.  This additional information regarding in-service acoustic trauma raises a reasonable possibility of substantiating the claim.  Hence, it is new and material evidence to reopen the claim.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for left ear hearing loss may be granted on the merits, de novo.  In addition, the Veteran seeks entitlement to service connection for right ear hearing loss.  The Board finds that VA has a further duty to assist the Veteran in attempting to obtain records and providing the Veteran with an adequate VA examination.

First, the Board notes that the claims file contains a number of VA treatment records dated from April 2009 to September 2009 from the Robley Rex VA Medical Center in Louisville, Kentucky, as well as the VA Healthcare Center in New Albany, Indiana.  However, a handwritten note attached to these records dated in October 2009 indicated that the Veteran had a large number of VA progress notes, and that only progress notes from the last 6 months, filtered by searching for the term "PTSD," were associated with the claims file.  The Board emphasizes that, on remand, all of the Veteran's VA treatment records should be obtained and associated with the claims file or Virtual VA electronic file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, as discussed above, the examiner at the Veteran's September 2009 VA audiological examination opined that the Veteran's bilateral sensorineural hearing loss was not due to or a result of in-service noise exposure on the basis that his hearing was within normal limits of the time of his discharge from service in 1970.  However, the Board also notes that in-service noise exposure has been previously conceded, and that the Veteran has been awarded entitlement to service connection for tinnitus based on conceded in-service noise exposure.  The Board points out that in claims for hearing loss where in-service exposure to excessive noise is conceded, "normal" hearing acuity or a lack of hearing impairment by VA standards, see 38 C.F.R. § 3.385 (2012), at separation from service is not necessarily fatal to a claim.  A veteran may still be able to establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the Board finds that another VA audiological examination and opinion be obtained keeping this tenet in mind.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or Virtual VA electronic file, any pertinent medical records adequately identified by the Veteran, to include all VA treatment records.  All records which are not duplicates of those already in the claims file should be associated with the claims file or Virtual VA electronic file.  

2.  The RO should then schedule the Veteran for an examination by a VA audiologist.  The claims file and a copy of this remand must be made available to the examiner.  The examiner must indicate whether the claims file and any pertinent Virtual VA records were reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's conceded exposure to in-service acoustic trauma as well as current complaints and diagnosis related to bilateral sensorineural hearing loss.  

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide an opinion with a complete rationale as to the probable etiology of the Veteran's hearing loss, and whether it is at least as likely as not that current bilateral hearing loss relates back to service on any basis, or whether his hearing loss is more likely of post-service onset and unrelated to service.  The examiner is asked to remember that where in-service exposure to excessive noise is conceded, such as here, "normal" hearing acuity or a lack of hearing impairment by VA standards at separation from service is not fatal to the claim.  

3.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a medical opinion.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, readjudicate the issue of entitlement to service connection for right and left ear hearing loss disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


